        Case 2:19-cr-00219-JTR         ECF No. 33   filed 04/12/21   PageID.52 Page 1 of 2

                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON



 1                             UNITED STATES DISTRICT COURT               Apr 12, 2021
                                                                              SEAN F. MCAVOY, CLERK
 2                        EASTERN DISTRICT OF WASHINGTON
 3
 4   UNITED STATES OF AMERICA,                           No. 2:19-CR-0219-JTR-1

 5                        Plaintiff,                     ORDER APPROVING PRETRIAL
 6                                                       DIVERSION AGREEMENT AND
                          v.                             CONTINUING CASE
 7
 8   JAMES D. HOLBROOK,
 9
                          Defendant.
10
11          On April 12, 2021, Defendant appeared before the Court with his attorney,
12   Assistant Federal Defender Francisco A. Carriedo. The United States was
13   represented by Assistant United States Attorney Tyler H. L. Tornabene and Law
14   Clerk Chelsea Parker. The Court reviewed the Pretrial Diversion Agreement with
15   Defendant in open court and on the record.
16          The Court FINDS that Defendant signed the agreement after consultation
17   with counsel, and understands the evidence and charges against him, the potential
18   punishment in the event of conviction, as well as the Constitutional rights that he
19   will give up upon the Court’s acceptance of this agreement.
20          The Court FURTHER FINDS that Defendant understands the obligations
21   and deadlines imposed upon him by this diversion agreement, and knowingly and
22   voluntarily accepts those obligations and deadlines.
23          The Court FURTHER FINDS that Defendant has entered this Pretrial
24   Diversion knowingly and voluntarily after consultation with counsel, and that the
25   Pretrial Diversion is in the interest of justice.
26          Accordingly, the Court ACCEPTS the Pretrial Diversion Agreement, and
27   ORDERS that the matter be continued to April 12, 2022 at 2:30 p.m. before the
28   undersigned. If either party wishes to present an unopposed motion to dismiss the



     ORDER . . . - 1
        Case 2:19-cr-00219-JTR   ECF No. 33    filed 04/12/21   PageID.53 Page 2 of 2




 1   case pursuant to the terms of the Pretrial Diversion Agreement, Defendant need not
 2   appear in person.
 3           The Court FURTHER ORDERS that the $200.00 penalty agreed to at page
 4   5 line 18 of the UNSUPERVISED PRETRIAL DIVERSION AGREEMENT be
 5   paid to the Clerk of Court, not the Central Violations Bureau (CVB).
 6           The Court makes NO FINDINGS regarding the factual allegations of the
 7   case.
 8           IT IS SO ORDERED.
 9           DATED April 12, 2021.
10
11                               _____________________________________
                                           JOHN T. RODGERS
12                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER . . . - 2
